      Case: 1:21-cv-02597 Document #: 5 Filed: 07/26/21 Page 1 of 6 PageID #:30




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 JOHN BROWN and KAREN BROWN,                     )
 individually and on behalf of all               )
 others similarly situated,                      )
                                                 )
 Plaintiffs,                                     )                 Case No.: 21-cv-2597
                                                 )
 v.                                              )          JOINT MOTION TO STAY
                                                 )
 AUTO-OWNERS INSURANCE                           )
 COMPANY,                                        )
                                                 )
 Defendant.                                      )


       Plaintiffs John Brown and Karen Brown (“Plaintiffs”) and Defendant Auto-Owners

Insurance Company (“Auto-Owners”) jointly request that the Court stay all proceedings in this

matter until the Illinois Supreme Court issues its decision in Sproull v. State Farm Fire & Casualty

Co., which was argued on Wednesday, May 19, 2021. In support of this motion, the parties state:

       1.      Plaintiffs are Illinois residents. They assert claims for breach of contract and

declaratory judgment against Auto-Owners on behalf of themselves and a putative class consisting

of Auto-Owners policyholders in Illinois, Kentucky, Wisconsin, Utah, and Arizona who had

structural damage claims and received actual cash value (“ACV”) payments from Auto-Owners

for covered damage. ECF No. 1. Plaintiffs dispute whether Auto-Owners may depreciate labor

costs when estimating ACV under the terms of the policy. Id.

       2.      Auto-Owners has waived service of the summons and complaint, but has not yet

responded to the complaint. Pursuant to the waiver, Auto-Owners’ response to the complaint is

due by July 26, 2021.




                                                 1
      Case: 1:21-cv-02597 Document #: 5 Filed: 07/26/21 Page 2 of 6 PageID #:31




        3.      Sproull v. State Farm Fire and Casualty Co. is currently pending in the Illinois

Supreme Court. The central legal issue in that case is similar to the core legal issue here. In

Sproull, Circuit Judge William A. Mudge certified the following question to the Appellate Court

of Illinois:

        Where Illinois’ insurance regulations provide that the ‘actual cash value’ or ‘ACV’
        of an insured, damaged structure is determined as ‘replacement cost of property at
        time of loss less depreciation, if any,’ and the policy does not itself define actual
        cash value, may the insurer depreciate all components of replacement cost
        (including labor) in calculating ACV?

Sproull v. State Farm Fire & Cas. Co., 2020 IL App (5th) 180577, ¶ 1. The Appellate Court

answered “no.” Id., ¶ 41.

        4.      On November 18, 2020, the Illinois Supreme Court granted State Farm permission

to appeal the ruling of the Appellate Court. Sproull v. State Farm Fire & Cas. Co., 159 N.E.3d

950 (Ill. 2020). The Supreme Court heard oral argument on May 19, 2021, and its decision is

currently pending.

        5.      The question before the Illinois Supreme Court parallels the central legal issue in

this case. In both Sproull and this case, the plaintiffs allege breach of contract based on an insurer’s

alleged depreciation of labor in calculating ACV on a homeowner’s structural damage claim.

Thus, the parties anticipate that the Illinois Supreme Court’s decision in Sproull will be dispositive

of the central legal issue in this case. Of course, the parties cannot predict exactly how the Illinois

Supreme Court will choose to address the issues in Sproull, and reserve their rights to argue about

the applicability of the Sproull decision to the factual context of this case, if necessary.

        6.      Auto-Owners has not yet filed a response to the complaint and joins in this consent

motion in lieu of an answer or dispositive motion at this time. The Court has not yet issued a




                                                   2
      Case: 1:21-cv-02597 Document #: 5 Filed: 07/26/21 Page 3 of 6 PageID #:32




scheduling order, so the only date likely affected by this motion is Auto-Owners’ July 26, 2021,

deadline to respond to the complaint.

       7.      The parties jointly request that the Court exercise its power to stay all proceedings

in the above-captioned matter until an opinion is issued by the Illinois Supreme Court in Sproull.

See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay proceedings is incidental

to the power inherent in every court to control the disposition of the causes on its docket with

economy of time and effort for itself, for counsel, and for litigants.”); Tex. Indep. Producers &

Royalty Owners Ass’n v. EPA, 410 F.3d 964 (7th Cir. 2005) (citing Landis); Freed v. Friedman,

215 F. Supp. 3d 642 (N.D. Ill. 2016) (quoting Landis). Because the Illinois Supreme Court’s

decision in Sproull could decide this case, or at least substantially narrow the issues in dispute, the

parties agree that the interests of justice and judicial efficiency warrant a stay of Auto-Owners’

response deadline and any discovery efforts until after Sproull’s resolution.

       8.      The parties submit that the proposed stay will not result in undue delay but rather

will further judicial economy and the efficient resolution of this case.

       Wherefore, Plaintiffs and Auto-Owners jointly and respectfully request that the Court stay

all proceedings in this case until the Illinois Supreme Court issues its decision in Sproull. Within

fourteen days of the Supreme Court’s opinion, the parties will jointly inform the Court and request

that the stay be lifted. Once this Court lifts the stay, the parties request and agree that Auto-Owners

will have twenty-one days to answer or otherwise respond to the complaint.




                                                  3
    Case: 1:21-cv-02597 Document #: 5 Filed: 07/26/21 Page 4 of 6 PageID #:33




Dated: July 26, 2021                   Respectfully submitted,

                                       /s/Andrew J. Scavotto
                                       Andrew J. Scavotto (IL #6288575)
                                       STINSON LLP
                                       7700 Forsyth Blvd
                                       Suite 100
                                       St. Louis, MO 63105
                                       Telephone: (314) 719-3048
                                       Facsimile: (314) 259-3959
                                       andrew.scavotto@stinson.com

                                       Todd A. Noteboom* (MN #0240047)
                                       Peter J. Schwingler* (MN #0388909)
                                       William D. Thomson* (MN #0396743)
                                       STINSON LLP
                                       50 South Sixth Street, Ste. 2600
                                       Minneapolis, MN 55402
                                       Telephone: (612) 335-1500
                                       Facsimile: (612) 335-1657
                                       todd.noteboom@stinson.com
                                       peter.schwingler@stinson.com
                                       william.thomson@stinson.com

                                       *to be admitted pro hac vice

                                       Attorneys for Defendant



                                        /s/ Erik D. Peterson (with consent)
                                        Erik D. Peterson (KY Bar 93003)
                                        Mehr, Fairbanks & Peterson
                                        Trial Lawyers, PLLC
                                        Lexington, Kentucky 40507
                                        Telephone: 859-225-3731
                                        Facsimile: 859-225-3830
                                        Email: edp@austinmehr.com

                                        Douglas J. Winters, #6311459
                                        The Winters Law Group, LLC
                                        190 Carondelet Plaza
                                        Suite 1100
                                        St. Louis, MO 63105
                                        Tel: (314) 499-5200
                                        Fax: (314) 499-5201


                                       4
Case: 1:21-cv-02597 Document #: 5 Filed: 07/26/21 Page 5 of 6 PageID #:34




                                    dwinters@winterslg.com

                                    J. Brandon McWherter*
                                    (TN Bar #21600)
                                    McWHERTER SCOTT & BOBBITT, PLC
                                    341 Cool Springs Blvd., Suite 230
                                    Franklin, TN 37067
                                    (615) 354-1144
                                    brandon@msb.law

                                    T. Joseph Snodgrass*
                                    (MN Bar #231071)
                                    LARSON ⦁ KING, LLP
                                    30 E. 7th Street, Suite 2800
                                    St. Paul, MN 55101
                                    (651) 312-6500
                                    jsnodgrass@larsonking.com

                                    *to be admitted pro hac vice

                                    Attorneys for Plaintiffs




                                   5
      Case: 1:21-cv-02597 Document #: 5 Filed: 07/26/21 Page 6 of 6 PageID #:35




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing document was forwarded

this 26th day of July, 2021 to all attorneys of record via the Court's electronic filing system.



                                               By: /s/Andrew J. Scavotto




                                                  6
